Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 1, 2, 5-11, 14, 15 and 23), as well as Applicant’s species election of Species 1A (acetic acid), without traverse in the reply filed on 07 December 2020 are acknowledged.  
It noted that Claims 24-31, which were drawn to nonelected Group II, have been canceled by Applicant. The nonelected organic carbon species (listed in Claim 8) and all limitations relating to said nonelected species, are withdrawn from further consideration at this time.  Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 05 October 2020, filed on 07 December 2020.

Status of Claims
Claims 1, 2, 5-11, 14, 15, 23, 32 and 33 are pending.
	Claims 1, 2, 5-11, 14, 15, 23, 32 and 33 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07 June 2019.  These drawings are accepted.

 Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9 and 14 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Whitman et al. (U.S. Patent Application Publication No. 2015/0315538 A1; Pub. Date: Nov. 5, 2015).

Whitman et al. addresses the limitations of claims 1, 9 and 14.
Regarding claims 1, 9 and 14, Whitman et al. discloses methods of cultivating microalgae. The methods may be useful in the increased production of microalgae biomass, protein and lipid (pg. 1, para. [0002] [Claim 1] [A method of increasing protein content in microalgae]).
Where used as a buffer system, ammonia may also serve as a source of nitrogen to the microalgal culture (pg. 6, para. [0052] [Claim 1] [providing a culture of microalgae having an ammonia toxicity level, supplying the culture of microalgae with at least one of ammonium and ammonia as a nitrogen source]).
The pH of the microalgal culture within the fermentor may be controlled and maintained. In specific embodiments, the pH may be maintained at a pH range of about 6.0 to about a pH of 9.5 (pg. 6, para. [0052] [Claim 1] [measuring a pH of the culture medium, controlling the pH of the culture medium] [Claim 14]).
Ammonia may be included in the culture media in sufficient amounts to provide between about 1.0g and about 10g N2 per each 100g of algae biomass (pg. 6, para. [0052] [Claim 1] [measuring a residual ammonia concentration in the culture medium, controlling the residual ammonia concentration in the culture medium]).
Ten (10) propagations of Chlorella were prepared to optimize the production of protein. The amount of ammonia (in ml, diluted in solution to give 100g/L) introduced into the inoculated culture media at various time points is shown in Table 2. The ammonia was introduced to adjust the pH of the inoculated culture media (pg. 11, para. [0093] thru [0094] and Table 2). Table 2 shows that total protein increased over time from 4.44ml to 496.05ml (pg. 11, para. [0094], Table 2 thru pg. 12, cont. Table 2). Table 1 shows that the microalgae biomass increased over time from 7.41ml to 496.05ml (pg. 11, para. [0092] and Table 1 [Claim 1] [measuring and controlling the residual ammonia concentration in the culture medium to maintain an internal microalgae cell ammonium concentration below the toxicity threshold] [Claim 9]).
	That is, the residual ammonia concentration in the culture medium was controlled (by the addition of specific amounts of aqueous ammonia/ammonium) at levels that increased microalgal biomass and protein. Maintenance of an internal microalgae cell ammonium concentration below the toxicity threshold is, therefore, interpreted to be an inherent feature of microalgae which are cultivated in a method incorporating the addition of ammonia/ammonium and which increase in biomass and/or protein content over time.
It is noted that: Where the claimed and prior art methods are identical
or substantially identical the USPTO can require Applicant to prove that the prior art methods do not necessarily or inherently possess the characteristics of his/her claimed method. Whether the rejection is based on "inherency" under 35 U.S.C.
§102, on "prima facie obviousness" under 35 U.S.C. §103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the USPTO's inability to perform and compare the claimed and prior art methods. In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (MPEP 2112.01).

	It is noted that Applicant presents working examples with Chlorella spp. microalgae (originally-filed specification, pg. 29, para. [00112], Example 1). Therefore, the Chlorella microalgae, shown by Whitman et al., will be considered to be a microalga having an ammonia toxicity threshold.
	



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11, 14, 15, 32 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Whitman et al. (U.S. Patent Application Publication No. 2015/0315538 A1; Pub. Date: Nov. 5, 2015) in view of Ganuza et al. ((2008) Biotechnol. Lett. 30: 1559-1564) as evidenced by Ratledge et al. ((2010) Schizochytrium. In: Single Cell Oils, Science Direct, pp. 1-14), and in view of Syrett ((1953) Annals of Botany XVII(65): 1-19).
[Ganuza et al. and Ratledge et al. cited in the Restriction/Election mailed 05 October 2020.]

Whitman et al. addresses the limitations of claims 1, 9 and 14 in the 35 U.S.C. §102(a)(1)/(a)(2) above. 

Whitman et al. does not show: 1) the step of controlling the pH of the culture medium comprises adding NH4OH as a titrant by a pH auxostat system, wherein the concentration of the NH4OH titrant is in the range of 0.1-20% [Claim 2]; 2) the concentration of the NH4OH titrant is in the range of 0.1-1% or 1-10% [Claims 5 and 6]; 3) the step of controlling the pH of the culture medium comprises the addition of a base comprising at least one selected from the group consisting of sodium hydroxide, magnesium hydroxide, and calcium hydroxide [Claim 7]; 4) supplying the microalgae culture with at least one organic carbon source selected from the group consisting of acetic acid [Claims 8 and 33] [species election];  5) the internal microalgae cell ammonium concentration is maintained at up to 10 mg/L or in the range of 2-10mg/L [Claims 10 and 32]; 6) the microalgae are Aurantiochytrium [Claim 11]; and 7) the residual ammonia concentration in the culture medium is less than or equal to 2.0 g/L [Claim 15].

 Ganuza et al. as evidenced by Ratledge et al. addresses some of the limitations of claims 5, 7 and 11, and the limitations of claims 2, 6, 8, 15 and 33.
Ganuza et al. shows that Thraustochytrids, in particular Schizochytrium spp are used for the production of valuable polyunsaturated fatty acids (pg. 1559, column 1, Abstract). The medium used to grow Schizochytrium sp G13/2S was designed to ensure maximum biomass production (pg. 1563, column 2, lines 2-6 [nexus to Whitman et al.] [increasing biomass and/or protein content in microalgae]). Schizochytrium sp G13/2S was grown in shake flask cultures on a defined medium with diammonium tartrate as the principal nitrogen source (pg. 1561, column 1, para. 4 [nexus to Whitman et al.] [supplying the microalgal culture with ammonia or ammonium]). A pH-auxostat fermentation was initiated in which NH4OH was added to control the pH at 7. During a typical fermentation run some 135ml of 9.5% (w/v) NH4OH (=6.2g NH3) were added (pg. 1561, column 2, para. 2 thru pg. 1562, column 1, line 1) [nexus to Whitman et al.] [measuring pH and residual ammonia concentration in the culture medium, controlling pH and residual ammonia concentration in the culture medium]).
Regarding claims 2, 5 and 6, during a typical fermentation run some 135ml of 9.5% (w/v) NH4OH (=6.2g NH3) were added (pg. 1561, column 2, para. 2 thru pg. 1562, column 1, line 1).
Regarding claim 7, the pH of the medium was adjusted to 7 with 2M KOH (potassium hydroxide) (pg. 1560, column 2, para. 1).
Regarding claims 8 and 33, under a pH-auxostat system, the activity of the microorganism itself regulates the nutrient supply by causing a shift in the pH of the medium which, in turn, causes the addition of more nutrient (as the pH titrant) to the medium. This technique was successfully used for microbial DHA production using acetic acid as the feeding nutrient for Crypthecodinium cohnii (pg. 1560, column 1, para. 1).
Regarding claim 11, the described method is a strategy useful for cultivation of Schizochytrium to a high cell density. Schizochytrium is a Thraustochytrid (pg. 1559, column 1, Abstract).
Regarding claim 15, the ammonia concentration with the fermenter was maintained between 300mg/l and 400mg/l by the strategy of adding 9.5% (w/v) NH4OH over 49 hours (pg. 1562, column 1, lines 2-4).

Ganuza et al. does not explicitly show that the microorganism Schizochytrium is a microalga, with regard to showing a nexus to the method, shown by Whitman et al, which incorporates the use of microalgae.
Ratledge et al. teaches that Schizochytrium sp is a heterotrophic microalgae belonging to the order Thraustochytriales (pg. 1, para. 2).

Syrett shows that the determination of internal microalgae ammonium concentration was utilized with regard to the studies of microalgal assimilation of ammonium/ammonia.
Syrett shows the addition of ammonium sulphate to a suspension of nitrogen-starved Chlorella cells is followed immediately by the rapid assimilation of ammonia and a large increase of the respiration rate (pg. 1, Abstract [nexus to Whitman et al.] [Chlorella microalgae, supplying a microalgal culture with ammonia or ammonium]). The assimilation of ammonia into the suspension cells could be measured. Cells were killed and liberated the ammonia that was present in both the cells and the medium (pg. 3, para. 2).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of increasing protein content in microalgae, as shown by Whitman et al., by: 1) controlling pH by adding NH4OH in the range of 0.1-20% or 1-10% [Claims 2 and 6]; 2) supplying acetic acid/acetate as an organic carbon source [Claims 8 and 33] [species election]; and 3) maintaining a residual ammonia concentration in the culture medium to less than or equal to 2.0g/L [Claim 15], as shown by Ganuza et al. as evidenced by Ratledge et al., with a reasonable expectation of success, because Ganuza et al. shows a method for increasing the biomass of microalgae by manipulating the ammonia and/or ammonium source as a way to feed, and control the pH of, the culture medium in which the microalgae are growing, which is the method, shown by Whitman et al. (MPEP 2143 (I)(A,G)).
It would be obvious to control pH by adding NH4OH which is in the concentration range of 0.1-1% [Claim 5], with a reasonable expectation of success, because Ganuza et al. shows using a stock of NH4OH with a concentration of 9.5%. Therefore, it would be obvious to one of ordinary skill in the art to use routine optimization to determine how dilute or concentrated the ammonium stock should be for the purposes of controlling the pH of the growth medium of a specific type of microalga, in the context of its time frame for maximum biomass and protein accumulation, barring a criticality for the specific limitations (MPEP 2144.05 (II)(A) and (III)(A) and MPEP 2144 (III)).
It would be obvious to substitute the potassium hydroxide (KOH), shown by Ganuza et al., with any other hydroxide compound, such as sodium hydroxide, magnesium hydroxide or calcium hydroxide [Claim 7], to control pH, with a reasonable expectation of success, because one of ordinary skill in the art of pH adjustment would  understand that hydroxide compounds, as so-called bases, can be used to adjust or control the pH of a medium (MPEP 2143 (I)(A,B(3),G) and (MPEP 2144 (I)).
It would be obvious to substitute the Thraustochytrid Schizochytrium strain, shown by Ganuza et al.,  with an Aurantiochytrium sp as the microalgal microorganism in the claimed method [Claim 11], with a reasonable expectation of success, because Ganuza et al. shows that the Thraustochytrid Schizochytrium can utilize ammonia/ammonium as a nitrogen source (pg. 1559, Abstract). That is, it would be obvious to one of ordinary skill in the art to substitute the Schizochytrium sp, shown by Ganuza et al., with another Thraustochytrid species, such as Aurantiochytrium, with the reasonable expectation that Aurantiochytrium would also be able to utilize ammonia and/or ammonium as a nitrogen source, because microorganisms of different genera within the same taxonomic family would be expected to have the same biochemical/biophysical properties (MPEP 2143 (I)(A,B(3),G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Ganuza et al. shows the method for propagating a microalgal species using the pH-auxostat to control the ammonia/ammonium content of the culture medium resulted in a cell yield of above 200g CDW (cell dry weight) per l (pg. 1563, column 1, para. 1). In addition, glucose and ammonium were well utilized by the Schizochytrium strain in this culture system (pg. 1563, column 2, para. 1). That is, adopting the specific propagation parameters, as shown by Ganuza et al, as improvements to the method optimized the desired output of biomass and lipid (MPEP 2143 (I)(A,D,G)).
It would have been further obvious to have maintained the internal microalgae cell ammonium concentration at up to 10mg/L or 2-10mg/L [Claims 10 and 32], with a reasonable expectation of success. First of all, both Whitman et al. and Ganuza et al. show that the microalgae that were being propagated did not suffer from ammonia toxicity, because throughout the cultivation process the biomass or protein content or lipid content continued to accumulate to a final optimized amount. Therefore, one of ordinary skill in the art would understand that, because the microalgae were not adversely affected by ammonia toxicity, their internal levels of ammonium concentration had to be below some critical amount, e.g., below their ammonia toxicity threshold amount (MPEP 2144 (I)).
Secondly, Applicant states that: “The internal ammonium concentration of a cell may be calculated from the external culture pH, and the residual ammonia concentration in the culture, assuming that the internal pH of the cell and the ionic strength are maintained constant” (originally-filed specification and spec. amdt., pg. 19, para. [0091]). Because both Whitman et al. and Ganuza et al. measure both of these parameters it would be obvious to one of ordinary skill in the art to have been able to have determined the internal ammonium concentration of the microalgae being cultivated (MPEP 2144 (I)). In addition, Syrett shows that a step in the study of ammonia or ammonium assimilation by microalgal cells includes the determination of said ammonia/ammonium within the cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. §103 as being unpatentable over Whitman et al. in view of Ganuza et al. as evidenced by Ratledge et al., and in view of Syrett, as applied to claims 1, 2, 5-11, 14, 15, 32 and 33 above, and further in view of Morita et al. ((2000) Appl. Biochem. Biotechnol 87: 203-218).

Whitman et al. in view of Ganuza et al. as evidenced by Ratledge et al., and in view of Syrett, as applied to claims 1, 2, 5-11, 14, 15, 32 and 33 above, do not show: 1) supplying the microalgae culture with a supply of light comprising photosynthetically active radiation (PAR) [Claim 23].

Morita et al. addresses the limitations of claim 23.
Morita et al. shows a batch culture of the green microalga Chlorella sorokiniana (pg. 203, Abstract [nexus to Whitman et al.] [cultivation of Chlorella microalgae]).
Regarding claim 23, microalgae have a greater capacity for photosynthesis than higher plants and are capable of synthesizing a variety of valuable substances. This characteristic makes then potentially useful as part of a CO2 fixation system for converting CO2 into valuable microalgal biomass (pg. 204, para. 1). The maximum photosynthetic productivity was 34.4g of dry biomass/(m2 of installation area “d”) when the cells were illuminated with an average photosynthetic photo flux density (photosynthetically active radiation ([PAR] 400-700nm) simulating the outdoors in central Japan (pg. 203, Abstract).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of increasing protein content in microalgae, as shown by Whitman et al. in view of Ganuza et al. as evidenced by Ratledge et al., and in view of Syrett, as applied to claims 1, 2, 5-11, 14, 15, 32 and 33 above, by supplying the microalgae culture with a supply of light comprising photosynthetically active radiation (PAR) [Claim 23], as shown by Morita et al., with a reasonable expectation of success, because Morita et al. shows that the application of a particular level of PAR maximizes the biomass accumulation of a microalgal Chlorella sp, which is the method and microalga, shown by Whitman et al. (MPEP 2143 (I)(A,G)). In addition, Whitman et al. teaches that, in certain embodiments, the algae may be exposed sunlight or another suitable light source (pg. 9, para. [0079]). Therefore, it would have been obvious, in view of Morita et al., to have applied PAR light to the algal cultures, shown by Whitman et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Morita et al. teaches that microalgae have a greater capacity for photosynthesis than higher plants (pg. 204, para. 1). Therefore, one of ordinary skill in the art of microalgal cultivation would be motivated to apply PAR light, because, by definition, PAR is a type of light radiation that activates photosynthesis (MPEP 2143 (I)(A,G) and MPEP 2144 (I)). In addition, Morita et al. shows that microalgal biomass can be maximized using PAR light (pg. 203, Abstract). Therefore, one of ordinary skill in the art of microalgal cultivation would be motivated to apply PAR light, because the use of PAR light would advantageously increase cell biomass (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651